Citation Nr: 1227409	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  03-35 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a gland disorder, to include as secondary to service-connected dissecting scalp cellulitis with keloid formation and alopecia.

2.  Entitlement to service connection for lymph node enlargement, to include as to include as secondary to service-connected dissecting scalp cellulitis with keloid formation and alopecia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1984. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.   The appeal was previously before the Board in August 2005, October 2007, and April 2011, at which times it was remanded for additional development.  The claim has returned to the Board for additional appellate consideration. 

The Veteran has asserted that his gland disorder is, among other things, manifested by enlarged lymph nodes.  The record shows that the Veteran has a history of lymph node enlargement.  Although the RO adjudicated the Veteran's gland claim, it has not adjudicated the claim for lymph node enlargement.  The U.S. Court of Appeals for Veterans Claims recently held in the context of psychiatric disorders that the Board must broadly construe claims, and must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).5.  In light of the evidence of record and the Court's decision in Clemons, the Board finds that there is a pending claim for service connection for lymph node enlargement.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.  With this in mind, the issue on the title page of this decision reflects the expanded issues on appeal as a result of the Clemons decision.

The Board observes that during the course of the appeal, the Veteran perfected an appeal with respect to whether new and material had been submitted to reopen a claim for entitlement to service connection for dissecting scalp cellulitis with keloid formation and alopecia.  In an October 2007 decision, the Board granted the Veteran's petition and also granted service connection for the disability.  The RO effectuated such determination in a December 2007 rating decision.  The Board notes that such action by the RO is considered a full grant of the benefit sought on appeal and as such, the claim is no longer before the Board for appellate review.

In March 2007, the Veteran testified at a personal hearing before a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

During the pendency of this appeal, the Veteran's claims file was transferred to the jurisdiction of the Oakland, California RO, which has certified the case for appellate review.

A March 2012 VA Form 21-4138 shows that the Veteran appears to have raised a claim for whether there was clear and unmistakable error (CUE) in a May 2012 Supplemental Statement of the Case.  The Board is unsure if the Veteran also intends to claim CUE with the underlying May 2002 rating decision.  Nevertheless, the Board does not have jurisdiction over the claim either way it may be construed and it is also referred to the AOJ for appropriate action

The issue of entitlement to service connection for lymph enlargement, to include as to include as secondary to service-connected dissecting scalp cellulitis with keloid formation and alopecia, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A current chronic gland disability is not shown by the evidence of record.



CONCLUSION OF LAW

A chronic gland disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and the Board has identified none. 

In November 2001, March 2006, January 2008, and January 2010 VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).   He was also provided with notice of the type of evidence necessary to establish a disability rating or effective date in the event of award of the benefit sought per Dingess.

Moreover, it is noted that the Veteran presented testimony on personal hearing in March 2007.  The Veterans Law Judge who conducted the hearing advised the appellant as to what was required for a grant of service connection, potential evidentiary defects were identified and a suggestion for a cure was addressed. The actions of the Veterans Law Judge supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Thus, it is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claims.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (the Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim). 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records and VA outpatient treatment records.  A VA examination and opinions with respect to the issue on appeal were obtained in October 2008 and May 2010.  38 C.F.R. § 3.159(c)(4).  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinions obtained in this case are adequate, as they are based on detailed and thorough physical examinations.  The Board thus concludes that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  


II. Applicable Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Current disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability, incurrence or aggravation of a disease or injury in service, and of a nexus between the in-service injury or disease and the current disability.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b)

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and endocrinopathies becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a)(2010).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, the result of, or aggravated by, service-connected disease or injury. 38 C.F.R. § 3.310(a).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372.  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74  (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert, supra, 1 Vet. App. at 57.


III. Legal Analysis

The Veteran asserts that service connection is warranted for a gland disability, to include as secondary to service-connected dissecting scalp cellulitis with keloid formation and alopecia.  With respect to an in-service injury or disease, his service treatment records do not show that he ever complained of, or was treated for a chronic gland disorder of any type.  Indeed, the Veteran's December 1984 separation examination report shows that on clinical evaluation, his endocrine system was normal. 

Nevertheless, the Veteran contends that his current gland condition began with an infection of his scalp during boot camp, which was then aggravated by exposure to toxic chemicals during his tour in Southwest Asia or during his time in the jungle.  See July 2001 VA 21-From 4138.  A January 1981 service treatment record indeed indicates that tender lumps were first noted on the Veteran's scalp in November 1980.  Additional service treatment records show that the Veteran continued to complain of, and be treated for, a scalp condition which was diagnosed as cysts, pseudofollicullitis, folliculits, keloids, and/or alopecia.

With respect to a current disability, a January 2008 VA outpatient treatment record shows that the Veteran complained of having chronic bilateral swollen groin nodes.  However, there is no evidence that such symptomatology was attributed to a diagnosed condition.  Indeed, the examiner's assessment was that of "groin swollen glands."  Likewise, an April 2008 VA nursing telephone encounter note shows that the Veteran stated that he had a swollen gland under located under his arm.  However, again there is no evidence that the nurse attributed the Veteran's symptoms to a specific diagnosed condition.  Moreover, in October 2008, a VA examiner, after reviewing the Veteran's claim file and VA treatment records, stated that there was no diagnosis of a gland disorder.  Additionally, a May 2010 VA examination report shows that the examiner, who examined the Veteran and reviewed his claims file, indicated that there were no glandular disorders or endocrine glandular disorder of note at that time.  He also stated that:

The Veteran does have a history of dissecting scalp cellulitis with keloid formation in the head with alopecia.  There is some evidence that he had intermittent lymph node enlargement with that procedure.  He also had some elevated lymph nodes in the groin related to problems with ingrown hairs in the groin found on his C file review.  The Veteran has been treated with antibiotics on numerous occasions for cellulitis of the scalp and for ingrown hairs in his groin, but there is no evidence in the C file of an endocrine glandular disorder of any type.

The Board recognizes the Veteran's statements made in support of his claim.  As noted above, the Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing swollen glands since service.).  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran can sense swollen glands and report what he feels.  Lay testimony is competent to establish the presence of observable or sensible symptomatology, and may provide sufficient support for a claim of service connection.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, the Board finds that the objective post-service clinical evidence of record, as evidenced by the Veteran's negative VA treatment records and the October 2008 and May 2010 VA examination reports which show that examiners found that the Veteran did not have a current chronic gland disability of any kind contradicts the Veteran's lay assertions regarding a current chronic gland disorder diagnosis.  As such, the Board finds the Veteran's lay assertions in this regard are not credible.  Therefore, the Board finds that the expressly contradicting negative clinical findings of record is of greater probative value than the statements of the Veteran and, thus, will be given more probative weight.

Consequently, the Board finds that the most probative evidence of record fails to establish that the Veteran has a current gland disability of any type.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against service connection for a gland disability, to include on a secondary basis, and the claim must be denied.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application.  


ORDER

Entitlement to service connection for a gland disorder, to include as secondary to service-connected dissecting scalp cellulitis with keloid formation and alopecia, is denied.
REMAND

The record reflects that the Veteran characterized his claim for service connection as a gland disorder that, among other things, is manifested by enlarged lymph nodes.  The record, including a May 2010 VA examination report, shows that the Veteran has a history of lymph node enlargement.  Although the RO adjudicated the Veteran's gland claim, it has not adjudicated the claim for lymph node enlargement.  Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1  (2009), the Board finds that there is a pending claim for service connection for lymph node enlargement that must be adjudicated by the RO/AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Develop the issue of service connection for lymph node enlargement, to include as secondary to service-connected dissecting scalp cellulitis with keloid formation and alopecia, as deemed necessary.

2.  Adjudicate the issue of entitlement to service connection for lymph node enlargement, to include as secondary to service-connected dissecting scalp cellulitis with keloid formation and alopecia and issue a rating decision.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


